 


113 HR 2314 IH: Cooperative Threat Reduction Modernization Act
U.S. House of Representatives
2013-06-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
113th CONGRESS
1st Session
H. R. 2314 
IN THE HOUSE OF REPRESENTATIVES 
 
June 11, 2013 
Mr. Fortenberry introduced the following bill; which was referred to the Committee on Foreign Affairs
 
A BILL 
To direct the Secretary of Defense to establish a strategy to prevent the proliferation of weapons of mass destruction and related materials in the Middle East and North Africa region, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Cooperative Threat Reduction Modernization Act.  
2.Strategy to modernize cooperative threat reduction and prevent the proliferation of weapons of mass destruction and related materials in the Middle East and North Africa region 
(a)Strategy requiredThe Secretary of Defense, in consultation with the Secretary of State and the Secretary of Energy, shall establish a comprehensive strategy to modernize cooperative threat reduction and advance cooperative efforts with international partners to reduce the threat from the proliferation of weapons of mass destruction and related materials in the Middle East and North Africa region. 
(b)ElementsThe strategy required by subsection (a) shall— 
(1)build upon the current activities of the Departments of Defense, State, and Energy’s nonproliferation programs that aim to mitigate the range of threats in the Middle East and North Africa region posed by weapons of mass destruction; 
(2)review issues relating to the threat from the proliferation of weapons of mass destruction and related materials in the Middle East and North Africa region on a regional basis as well as on a country-by-country basis; 
(3)review the activities and achievements in the Middle East and North Africa region of the Department of Defense Cooperative Threat Reduction Program and the nonproliferation programs at the Department of State and Department of Energy and other United States Government agencies and departments designed to address nuclear, radiological, chemical, and biological safety and security issues; 
(4)ensure the continued coordination of cooperative nonproliferation efforts within the United States Government and further mobilize and leverage additional resources from partner nations, nongovernmental and multilateral organizations, and international institutions; 
(5)include an assessment of what countries are financially, materially, or technologically supporting proliferation in this region and how the strategy will prevent, stop or interdict the support; 
(6)include an estimate of associated costs required to plan and execute the proposed cooperative threat reduction activities in order to execute the comprehensive strategy to prevent the proliferation of weapons of mass destruction and related materials; and 
(7)include a discussion of the metrics to measure the strategy’s and activities’ success in reducing the regional threat of the proliferation of weapons of mass destruction. 
(c)Integration and coordinationThe strategy required by subsection (a) shall include an assessment of gaps in current cooperative nonproliferation efforts, an articulation of agencies’ threat reduction priorities in the Middle East and North Africa region, the establishment of appropriate metrics for determining success in the region, and steps to ensure that the strategy fits in broader United States efforts to reduce the threat from weapons of mass destruction. 
(d)ConsultationIn establishing the strategy required by subsection (a), the Secretary of Defense may consult with both governmental and nongovernmental experts from a diverse set of views. 
(e)Strategy and implementation planNot later than March 31, 2014, the Secretary of Defense shall submit to the specified congressional committees the cooperative threat reduction modernization strategy required by subsection (a), as well as a plan for the implementation of the strategy required by subsection (a). 
(f)FormThe strategy required by subsection (a) shall be submitted in unclassified form, but may include a classified annex. 
(g)Specified congressional committeesIn this section, the term specific congressional committees means— 
(1)the Committee on Armed Services, the Committee on Foreign Affairs, and the Committee on Appropriations of the House of Representatives; and 
(2)the Committee on Armed Services, the Committee on Foreign Relations, and the Committee on Appropriations of the Senate. 
 
